Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4 January 2021 and 31 March 2021 are being considered by the examiner. Examiner notes that with respect to the foreign patent documents, only the portions for which English translation(s) have been provided and/or any provided corresponding English language counterpart publication(s) have been considered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “… generating, by a policy controller, a policy to apply within a data center; distributing, by the policy controller, the policy to a policy agent executing on a computing device included within the data center, … monitoring, by the policy agent, usage metrics relating to a resource shared by the plurality of processor cores; mapping, by the policy agent, a first subset of the usage metrics to a first process executing on a first virtual computing environment and mapping a second subset of the usage metrics to a second process executing on the first virtual computing environment by correlating process identifiers associated with each of the first process and the second process to the first virtual computing environment and to information published by the plurality of processor cores about individual threads executing on each of the 
A review of the prior art revealed the following additional references which, for the reasons set forth below, likewise fail to teach or suggest each limitation of the claims:
Cote et al., U.S. 10,841,181 B2, teaches systems and methods for monitoring and engaging corrective actions for microservices, including the collection of usage metrics from individual microservices by one or more metric sinks and the notification of users based on certain thresholds or criteria, but does not more specifically teach generating a resource policy to apply in a datacenter, and by a policy agent mapping subsets resource consumption metrics to individual processes within virtual computing environments, restricting access to said resources by said individual process without restricting access to those resources by other processes, and reporting the restrictions to a policy controller, wherein a policy controller generates notifications based on the reports from the policy agents;
Feller et al., U.S. 2017/0149630 A1, teaches systems and methods for providing resource policies in datacenters, to include reporting of resource representations by one or more agents to 
Panuganty, Ramesh, U.S. 2013/0263209 A1, teaches systems and methods for monitoring resource utilization for a plurality of applications in a multi-cloud environment, including resource policies and monitoring of usage by one or more monitoring agents, but does not more particularly teach generating a resource policy to apply in a datacenter, and by a policy agent mapping subsets resource consumption metrics to individual processes within virtual computing environments, restricting access to said resources by said individual process without restricting access to those resources by other processes, and reporting the restrictions to a policy controller, wherein a policy controller generates notifications based on the reports from the policy agents;
Raleigh et al., U.S. 2016/0344604 A1, teaches systems and methods for attributing resource consumption to one application of a plurality of applications, determining whether said monitored consumption violates one or more settings or policies, and providing notifications responsive to said determining, but does not more specifically teach generating a resource policy to apply in a datacenter, and by a policy agent mapping subsets resource consumption metrics to individual processes within virtual computing environments, restricting access to said resources by said individual process without restricting access to those resources by other processes, and reporting the restrictions to a policy controller, wherein a policy controller generates notifications based on the reports from the policy agents; and
Yousaf, Faqir Zarrar, U.S. 2017/0279735 A1, teaches systems and methods for monitoring of resource usage and contention by a virtualization infrastructure controller (VIC) and one or more VIC-agents colocated with each of one or more virtual machines disposed to provide reports of one or more resource conditions to the VIC, and providing one or more policies for corrective actions to be taken in response to said resource conditions, but does not more specifically teach generating a resource policy to apply in a datacenter, and by a policy agent mapping subsets resource consumption metrics to individual processes within virtual computing environments, restricting access to said resources by said individual process without restricting access to those resources by other processes, and reporting the restrictions to a policy controller, wherein a policy controller generates notifications based on the reports from the policy agents.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 10 and 19 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-4, 7-9 and 28-31 depend from claim 1; claims 11-13, 16-18 and 33 depend from claim 10; and claims 20-22 and 25-27 depend from claim 19, and are also allowable at least based on their dependence from allowable independent claims 1, 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191